Title: From George Washington to John Hancock, 27 December 1776
From: Washington, George
To: Hancock, John

 

Sir
Head Quarters Newtown [Pa.] 27th Decemr 1776.

I have the pleasure of congratulating you upon the Success of an Enterprize, which I had formed against a Detatchment of the Enemy lying in Trenton, and which was executed yesterday Morning.
The Evening of the 25th I ordered the Troops intended for this Service to parade back of McKonkey’s Ferry, that they might begin to pass as soon as it grew dark, imagining we should be able to throw them all over, with the necessary Artillery, by 12 OClock, and that we might easily arrive at Trenton by five in the Morning, the distance being about nine Miles. But the quantity of Ice, made that Night, impeded the passage of Boats so much, that it was three OClock before the Artillery could all be got over, and near four, before the Troops took up their line of march.
This made me despair of surprizing the Town, as I well knew we could not reach it before the day was fairly broke, but as I was certain there was no making a Retreat without being discovered, and harassed on repassing the River, I determined to push on at all Events. I formed my Detatchment into two divisions one to march by the lower or River road, the other, by the upper or Pennington Road. As the Divisions had nearly the same distance to march, I ordered each of them, immediately upon forcing the out Guards, to push directly into the Town, that they might charge the Enemy before they had time to form. The upper division arrived at the Enemys advanced post, exactly at eight OClock, and in three Minutes after, I found from the fire on the lower Road that, that Division had also got up. The Out Guards made but small Opposition, tho’, for their Numbers, they behaved very well, keeping up a constant retreating fire from behind Houses.
We presently saw their main Body formed, but from their Motions, they seem’d undetermined how to act.
Being hard pressed by our Troops, who had already got possession of part of their Artillery, they attempted to file off by a road on their right leading to Princetown, but perceiving their Intention, I threw a Body of Troops in their Way which immediately checked them. Finding from our disposition, that they were surrounded, and that they must inevitably be cut to peices if they made any further Resistance, they agreed to lay down their Arms. The Number, that submitted in this manner, was 23 Officers and 886 Men. Colo. Rall the commanding Officer and seven others were found wounded in the Town. I dont exactly know how many they had killed, but I fancy not above twenty or thirty, as they never made any regular Stand. Our Loss is very trifling indeed, only two Officers and one or two privates wounded.

 
   

I find, that the Detatchment of the Enemy consisted of the three Hessian Regiments of Lanspatch, Kniphausen and Rohl amounting to about 1500 Men, and a Troop of British Light Horse; but immediately, upon the beginning of the Attack, all those, who were not killed or taken, pushed directly down the Road towards Bordentown. These would likewise have fallen into our hands, could my plan have been compleatly carried into Execution. Genl Ewing was to have crossed before day at Trenton Ferry, and taken possession of the Bridge leading out of Town, but the Quantity of Ice was so great, that tho’ he did every thing in his power to effect it, he could not get over. This difficulty also hindered Genl Cadwallader from crossing, with the Pennsylvania Militia, from Bristol, he got part of his Foot over, but finding it impossible to embark his Artillery, he was obliged to desist. I am fully confident, that could the Troops, under Generals Ewing and Cadwallader, have passed the River, I should have been able, with their Assistance, to have driven the Enemy from all their posts below Trenton. But the Numbers I had with me, being inferior to theirs below me, and a strong Battalion of Light Infantry being at Princetown above me, I thought it most prudent to return the same Evening, with the prisoners and the Artillery we had taken. We found no Stores of any Consequence in the Town.
In justice to the Officers and Men, I must add, that their Behaviour upon this Occasion, reflects the highest honor upon them. The difficulty of passing the River in a very severe Night, and their March thro’ a violent Storm of Snow and Hail, did not in the least abate their Ardour. But when they came to the Charge, each seemed to vie with the other in pressing forward, and were I to give a preferance to any particular Corps, I should do great injustice to the others.
Colo. Baylor, my first Aid de Camp, will have the honor of delivering this to you, and from him you may be made acquainted with many other particulars; his spirited Behaviour upon every Occasion, requires me to recommend him to your particular Notice. I have the Honor to be with great Respect Sir Your most obt Servt

Go: Washington


Inclosed you have a particular List of the Prisoners, Artillery and other Stores.

